Citation Nr: 0606440	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a service-connected 
left hip disability, which is currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1956 to 
November 1960.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In July 2005, VA and the veteran's representative jointly 
moved the United States Court of Appeals for Veterans Claims 
(Court) that this matter be remanded to the Board for further 
development and analysis.  The Court granted this motion in 
July 2005, thereby remanding this matter to the Board.  

In compliance, the Board remanded this matter in October 2005 
for further medical inquiry.  The record demonstrates that 
medical inquiry was conducted subsequently.  However, in 
order to ensure full compliance with the Court remand, the 
Board finds further inquiry necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The July 2005 Joint Motion stated that the Board must 
evaluate the veteran's left hip disability under Diagnostic 
Codes 5250 through 5254 of 38 C.F.R. § 4.71a (2005).  To 
fully assess the veteran's disability under these provisions, 
the record must contain range of motion reports (in degrees) 
of extension, flexion, abduction, adduction, and rotation for 
the veteran's left hip.  

Pursuant to the October 2005 remand, the veteran underwent VA 
compensation examination of his left hip.  The subsequent 
examination report notes the range of motion of flexion, 
abduction, and rotation for the left hip.  The report does 
not note, however, the range of motion in degrees of 
extension and adduction for the left hip.  As such, further 
medical inquiry is necessary here.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate medical 
examination with (if possible) the 
examiner who conducted the compensation 
examination pursuant to the October 2005 
Board remand.  If this examiner is not 
available, another VA orthopedist should 
be selected to examine the veteran's left 
hip.  

2.  The assigned examiner should 
ascertain the current nature and severity 
of the veteran's left hip disorder.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Please 
ask the examiner specifically to report 
in degrees the ranges of motion of 
extension, flexion, abduction, adduction, 
and rotation for the veteran's left hip.  

3.  The examiner should also report 
details regarding any range of motion 
loss or functional loss that is due to 
pain on motion, pain on use, or during 
flare-ups.  Importantly, the report 
should detail to the extent possible at 
what point in the range of motion pain 
begins and ends.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 
202, 208 (1995).

4.  Thereafter the RO is requested to 
readjudicate the veteran's claim and 
consider whether separate ratings for 
extension, flexion, abduction, adduction, 
and rotation may be assigned.  (Cf. 
VAOPGCPREC 9-2004, September 17, 2004)   
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

